DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed June 17th, 2022 has been entered. Claims 1, 7, 8, 11, & 17 have been amended. Claims 32 & 33 have been added. Claim 10 has been cancelled. Claims 1-9, 11-20, & 32-33 remain pending. The amendments overcome the previous 112(b) rejections.
Response to Arguments
Applicant's arguments filed June 17th, 2022 have been fully considered but they are not persuasive.
Regarding independent claim 1 & 11, as amended to include the limitations of previous dependent claim 10, applicant argues that Voegele in view of Hagland do not disclose elastomeric spacers, as elastomer is defined as any of various elastic materials that resemble rubber (resumes its original shape when a deforming force is removed), applicant further argues that the spacers (leaf springs) as taught by Hagland comprise a metallic strip and that if the electrodes are energized in the jaws, the contact between Hagland’s metallic leaf spring would likely cause a short. The examiner respectfully disagrees, Hagland discloses a plurality of spring members, that act as stop members to maintain the first and second jaw members at a predetermined spacing when the jaws are in their closed position ([0005], [0006], & [0031]), the stop members can be leaf springs 19 wherein the leaf spring can comprise a metallic strip 20 having a bowed raised section 23, when the jaws close the bowed sections 23 flex one against the other to provide a resistive force again closure, when the bowed sections have reached their maximum deformation, the leaf springs form a rigid structure resisting further compression, forming stop members, to regulate spacing between jaws ([0031]), Hagland further discloses that the spring members, leaf springs, are typically formed of an electrically insulating material such as a polymer material or they can be formed of a metallic material coated with polymer such that the spring members will not conduct electrosurgical energy to tissue grasped between the jaws or cause shorting therebetween ([0032]), as such the examiner is considering the leaf spring spacers/stoppers as elastomeric as they have the ability to resume to their original shape when a deforming force is removed and they can be formed of a polymer, additionally the springs members are not able to conduct energy or cause shorting therebetween as they comprise polymer.
Regarding independent claim 7, as amended to include the limitations of previously presented independent claim 1, applicant argues that Latterell340 does not teach a cutting tip at the distal end of the first jaw, as Latterell discloses a cut electrode 78’ located under the outer surface of the jaw member 76’ and not at the end of its jaw, applicant further argues that placing the cutting tip at the very distal end of the jaw allows a surgeon to make precise cuts by contacting the most distal point of the tool to tissue. The examiner respectfully disagrees as the examiner is considering the distal end as the distal portion of the jaw, as shown in Figure 6 of Latterell340 the cut electrode 78’ is positioned within the distal portion of the jaw 76’ near the jaw tip, therefore it is the examiners position that the distal portion of the jaw 76’ forms a cutting tip (see figure below), and the cut electrode of Latterell340 is not present in the proximal portion/proximal end of the jaw. 

    PNG
    media_image1.png
    400
    802
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 3 are rejected under 35 U.S.C. 103 as being unpatentable over previously presented Voegele et al. (US 20140276731 A1) in view of Hagland (US 20160235473 A1), hereinafter Voegele in view of Hagland.
Regarding claim 1, Voegele discloses an electrosurgical end effector ([0065]; Figure 6-9—element 100) comprising: a first end effector jaw ([0065]; Figure 6-9—element 104) including a first seal electrode ([0065]; Figure 6-9—element 108); a second end effector jaw ([0065]; Figure 6-9—element 102) including a second seal electrode ([0065]; Figures 6-9—element 106), wherein the second seal electrode is a compliant seal electrode ([0065] & [0067]; Figures 6-9—element 110; the electrode (106) is coupled to an elastomer (110) the elastomer allows for deformation due to forces exerted when closing the jaws); a pivot pin extending through the first end effector jaw and the second end effector jaw ([0046], [0047], & [0065]; Figure 1—element 43; Figure 6 & 7 pin shown connecting the two jaws), the pivot pin being configured to rotatingly couple the first end effector jaw and the second end effector jaw ([0046]); an actuation mechanism coupled to an end of at least the first end effector jaw to rotate at least the first end effector jaw about the pivot pin ([0041] & [0046]; Figure 1—elements 20,22, & 24); a first electrical conductor ([0048]) to electrically couple at least one of the first seal electrode and the second seal electrode to a generator ([0048]; Figure 2—element 80; electrode surfaces are in communication with electrical source (80) via one or more conductors (not shown)).
Voegele does not disclose a plurality of elastomeric spacers on at least one jaw of the first and second jaws, the plurality of elastomeric spacers to maintain an air gap between the first and second jaws when the first and second jaws are in a closed position.
Hagland teaches an end effector comprising first and second jaws ([0026]; Figure 6—elements 2 & 3) with first and second sealing surfaces ([0027]; Figure 6 & 7—elements 9 & 10), comprising a plurality elastomeric spacers ([0005], [0006], [0031], & [0032]; Figure 6 & 7—element 19; the springs 19 act as stop members upon maximum deformation to regulate spacing between jaws; the springs can be formed of a polymer; it is the examiners position that a polymer spring that deforms under pressure and returns to original state upon removal of pressure is rubber-like and is being considered as elastomeric) on at least one jaw of the first and second jaws, the plurality of elastomeric spacers to maintain an air gap between the first and second jaws when the first and second jaws are in a closed position ([0005], [0006], [0031], & [0032]; Figure 6 & 7—elements 19; when the jaws begin to close the spacers (19) begin to deform once they reach maximum deformation they being to resist further compression).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the end effector assembly, as disclosed by Voegele, to include the teachings of Hagland, as both references and the claimed invention are directed toward pivoting end effector jaw assemblies. As disclosed by Hagland, the stop members regulate spacing between the jaw members ([0031]) the space between the jaw members ensure that tissue grasped between the jaws is effectively sealed when electrosurgical coagulation voltage is passed between the jaws ([0029]), the stop members are formed of or comprise a non-conductive material such as polymer so that an electrical short is prevented and so that the stop members will not conduct electrosurgical energy ([0032]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the end effector assembly, as disclosed by Voegele, to include the teachings of Hagland, as described above, as such a modification would regulate the spacing between the jaw members when in a closed positions which can insure that the tissue grasped between the jaws is effectively sealed. 
Regarding claim 3, Voegele in view of Hagland disclose all of the limitations of claim 1, as described above.
Voegele further discloses wherein the compliant seal electrode comprises a sheet metal electrode ([0065]-[0067]; Figure 9—element 106) disposed on top of an elastomeric material ([0065] & [0067]; Figure 9—element 110).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Voegele in view of Hagland and previously presented Baker (US 6,113,598 A), hereinafter Baker.
Regarding claim 2, Voegele in view of Hagland discloses all of the limitations of claim 1, as described above. 
Voegele does not disclose wherein the compliant seal electrode comprises elastomeric material impregnated with a conductive material.
Baker teaches an end effector ([Col. 12, line 59- Col. 13, line 3]; Figure 10 & 11—element 86) with a first and second jaw ([Col. 12, line 59- Col. 13, line 3]; Figure 10 & 11—element 130B & 130A) and a compliant seal electrode ([Col. 13, lines 35-46]; Figure 10 & 11—element 155) wherein the compliant seal electrode comprises elastomeric material ([Col. 13, lines 35-46]; Figure 10 & 11—element 155) impregnated with a conductive material ([Col. 13, lines 35-46]; elastomeric material (Figure 10 & 11—element 132), may include a dispersion of silver particles that make the electrode (Figure 10 & 11—element 155) conductive). 
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the end effector assembly, as disclosed by Voegele, to include the teachings of Baker, as described above, as both references and the claimed invention are directed toward end effector assemblies for delivering energy to tissue. As disclosed by Baker, the electrode may be in the form of a thin electrically conducting film disposed on the deformable elastomeric jaw, or the elastomeric jaw can include silver particles to make the electrode ([Col. 13, lines 4-12] & [Col. 13, lines 35-46]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the end effector assembly, as discloses by Voegele, to include the teachings of Baker, as described above, as such a modification would yield predictable results of providing a deformable electrode.
Claims 4, 5, & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Voegele in view of Hagland and previously presented Latterell et al. (US 20050171533 A1), hereinafter Latterell.
Regarding claim 4, Voegele in view of Hagland discloses all of the limitations of claim 1, as described above.
Voegele further discloses wherein the end effector comprises a cutting device ([0059] & [0062]; Figure 3—element 64).
Voegele does not disclose wherein the first end effector jaw further comprises a cutting device.
Latterell teaches a first end effector jaw ([0053]; Figure 7, 8, & 9—element 57) and a second end effector jaw ([0053]; Figure 7 & 10—element 58), wherein the first end effector jaw ([0054]; Figure 8 & 8—element 57) further comprises a cutting device ([0054]; Figure 8 & 9—element 63).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the end effector assembly, as disclosed by Voegele, to include the teachings of Latterell, as both references and the claimed invention are directed toward end effector assemblies that can cut and seal tissue. As disclosed by Latterell, the cutting device allows for the cutting of tissue that is grasped between the jaws, and allows for simultaneous cutting and sealing, or independent sealing or cutting ([0058]), the cutting device is particularly advantageous in laparoscopic surgery wherein excessive opening and closing of the jaws show be avoided ([0058]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the end effector assembly, as disclosed by Voegele, to include the teachings of Latterell, as described above, as such a modification would provide for a device that allows for simultaneous or independent sealing and cutting, and would be advantageous in procedures where excessive opening and closing of the jaws should be avoided.
Regarding claim 5, Voegele in view of Hagland and Latterell disclose all of the limitations of claim 4, as described above. 
Latterell further teaches wherein the cutting device is a cut electrode ([0054] & [0055]; Figure 8 & 9—element 66).
Regarding claim 9, Voegele in view of Hagland and Latterell disclose all of the limitations of claim 4, as described above.
Latterell further teaches an elastomeric strip ([0055]; Figure 10—element 72) on the second jaw ([0055]; Figure 10—element 58), opposite the position of the cutting device ([0055]; Figure 9—element 63) on the first jaw ([0055]; Figure 9—element 57), to push tissue into contact with the cutting device ([0055] & [0056]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the end effector assembly, as disclosed by Voegele, to include the teachings of Latterell, as both references and the claimed invention are directed toward end effector assemblies that can cut and seal tissue. As disclosed by Latterell, the electrode cutting device bears against the elastomer strip when in a closed position ([0055]), while in the closed position the electrode cutting device and the elastomer strip hold tissue therebetween ([0056]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the end effector assembly, as disclosed by Voegele, to include the teachings of Latterell, as described above, as such a modification would allow the cutting device to bear against the elastomeric strip in a closed position and therefore hold tissue between the cutting device and the elastomeric strip.
Claims 4 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Voegele in view of Hagland and previously presented Strobl et al. (US 2015/0374396 A1), hereinafter Strobl.
Regarding claim 4, Voegele in view of Hagland disclose all of the limitations of claim 1, as described above. 
Voegele further discloses wherein the end effector comprises a cutting device ([0059] & [0062]; Figure 3—element 64).
Voegele does not disclose wherein the first end effector jaw further comprises a cutting device.
Strobl teaches an end effector ([0056]; Figure 2 & 3—element 6) with a first and second jaw ([0056]; Figure 2 & 3—element 24a & 24b), wherein the first end effector jaw ([0059]; Figure 2 & 3—element 24a) further comprises a cutting device ([0053], [0059], & [0061]; Figure 2 & 3—element 22). 
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the end effector assembly, as disclosed by Voegele, to include the teachings of Strobl, as described above, as all references and the claimed invention are directed toward end effector assemblies that can cut and seal tissue. As disclosed by Strobl, the cutting member can apply additional compressive force to tissue disposed between the jaws or transect tissue upon the translation of the blade ([0051]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the end effector assembly, as disclosed by Voegele, to include the teachings of Strobl, as described above, as such a modification would allow for the transection of tissue upon translating the mechanical blade. 
Regarding claim 6, Voegele in view of Hagland and Strobl disclose all of the limitations of claim 4, as described above. 
Strobl further teaches wherein the cutting device ([0053], [0059], & [0061]; Figure 2 & 3—element 22) is a mechanical knife ([0053], [0059], & [0061]; Figure 2 & 3—element 22).
Claims 7 & 33 are rejected under 35 U.S.C. 103 as being unpatentable over Voegele in view of previously presented Latterell et al.(US 20040006340 A1), hereinafter Latterell340.
Regarding claim 7, Voegele discloses an electrosurgical end effector ([0065]; Figure 6-9—element 100), comprising: a first end effector jaw ([0065]; Figure 6-9—element 104) including a first seal electrode ([0065]; Figure 6-9—element 108); a second end effector jaw ([0065]; Figure 6-9—element 102) including a second seal electrode ([0065]; Figures 6-9—element 106), wherein the second seal electrode is a compliant seal electrode ([0065] & [0067]; Figures 6-9—element 110; the electrode (106) is coupled to an elastomer (110) the elastomer allows for deformation due to forces exerted when closing the jaws); a pivot pin extending through the first end effector jaw and the second end effector jaw ([0046], [0047], & [0065]; Figure 1—element 43; Figure 6 & 7—pin shown connecting the two jaws), the pivot pin being configured to rotatingly couple the first end effector jaw and the second end effector jaw ([0046] & [0047]); an actuation mechanism coupled to an end of at least the first end effector jaw to rotate at least the first end effector jaw about the pivot pin ([0041] & [0046]; Figure 1—elements 20,22, & 24); a first electrical conductor to electrically couple at least one of the first seal electrode and the second seal electrode to a generator ([0048]; electrode surfaces are in communication with electrical source (Figure 2—element 80) via one or more conductors (not shown)); 
Voegele does not disclose a cutting tip at a distal end of the first jaw.
Latterell340 teaches an end effector with a first and second jaw ([0030]; Figure 6—element 76’ & 72’), a cutting electrode ([0030]; Figure 6—element 78’), and a cutting tip ([0030]; Figure 6—element 78’) at a distal end of the first jaw ([0030]; Figure 6—element 76’; see above response to applicant’s arguments).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the end effector assembly, as disclosed by Voegele, to include the teachings of Latterell340, as described above, as both references and the claimed invention are directed toward end effector assemblies that can cut and seal tissue. As disclosed by Latterell340, the cutting tip allows for the grasping device to clamp, seal, and cut tissue without the need for instrument change ([0002]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the end effector assembly, as disclosed by Voegele, to include the teachings of Latterell340, as described above, as such a modification would allow for the clamping, sealing, and cutting of tissue without the need for an instrument change. 
Regarding claim 33, Voegele in view of Latterell340 disclose all of the limitations of claim 7, as described above. 
Voegele further discloses wherein the compliant seal electrode comprises a sheet metal electrode ([0065]-[0067]; Figure 9—element 106) disposed on top of an elastomeric material ([0065] & [0067]; Figure 9—element 110).
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Voegele in view of Hagland Latterell, and Latterell340.
Regarding claim 8, Voegele in view of Hagland and Latterell discloses all of the limitations of claim 5, as described above. 
Voegele in view of Hagland and Latterell do not disclose a cutting tip unitary with the cut electrode.
	Latterell340 teaches an end effector with a first and second jaw ([0018]; Figure 1—element 22 & 24), comprising a cutting tip ([0021]; Figure 1—element 44) unitary with the cut electrode ([0020] & [0021]; Figure 1—elements 42 & 44; the cut electrode 42 comprises distal end 44).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the end effector assembly, as disclosed by Voegele in view of Hagland and Latterell, to include the teachings of Latterell340, as described above, as both references and the claimed invention are directed toward end effector assemblies that can cut and seal tissue. As disclosed by Latterell340, the cutting tip allows for the grasping device to clamp, seal, and cut tissue without the need for instrument change ([0002]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the end effector assembly, as disclosed by Voegele in view of Hagland and Latterell, to include the teachings of Latterell340, as described above, as such a modification would allow for the clamping, sealing, and cutting of tissue without the need for an instrument change. 
Claims 11 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over previously presented Batross et al. (US 20140005654 A1) in view of Voegele and Hagland, hereinafter Batross.
Regarding claim 11, Batross discloses  an electrosurgical tool for a teleoperated surgical system ([00149]; Figure 25—element 523), the electrosurgical tool comprising: a pair of end effector jaws ([0149]; Figure 25—elements 551A & 551B) rotatingly coupled together at a pivot axis ([0083]; Figure 3—element 70), a first end effector jaw of the pair of end effector jaws ([0083] & [0149]; Figure 3—element 64; Figure 35—element 551A) to pivot about the pivot axis, open and closed ([0083] & [0149]), with respect to a second end effector jaw of the pair of end effector jaws ([0083] & [0149]; Figure 3—element 66; Figure 25—element 551B); a first seal electrode coupled to the first end effector jaw ([0149]; Figure 25—element 553A) and a second seal electrode coupled to the second end effector jaw ([0149]; Figure 25—element 553B); an actuation mechanism to open and close the pair of end effector jaws ([0149]; Figure 26—element 546 & 518); a shaft ([0149]; Figure 25—element 554) having a distal end to extend the pair of end effector jaws into a surgical site ([0149]; Figure 25—element 554; said distal end being the distal end of shaft closest to the jaws (551B & 551A)); and an interface base coupled to a proximal end of the shaft ([0149]; Figure 25—element 558), the interface base to couple to a robotic slave ([0149]), the interface base including a first spool ([0150]; Figure 28—element 564) to control at least the first end effector jaw ([0156], [0157], & [0158]).
Batross does not disclose wherein the second seal electrode is a compliant seal electrode; elastomeric spacers on at least one jaw of the pair of end effector jaws, the spacers to maintain an air gap between the pair of end effector jaws when the pair of end effector jaws are in a closed position.
Voegele teaches a first and second end effector jaw ([0065]; Figure 6-9—element 104 & 102) each jaw including a seal electrode ([0065]; Figure 6-9—element 108 & 106), wherein the second seal electrode ([0065]; Figure 8 & 9—element 106) is a compliant seal electrode ([0065] & [0067]; Figures 6-9—element 110; the electrode (106) is coupled to an elastomer (110) the elastomer allows for deformation due to forces exerted when closing the jaws).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the electrosurgical tool, as disclosed by Batross, to include the teachings of Voegele, as described above, as both references and the claimed invention are directed toward electrosurgical devices with tissue sealing jaws. As disclosed by Voegele, when the end effector is in a closed position the elastomer is configured to compress and deform with the second seal electrode ([0067]), the deformation of the second seal electrode allows for tissue to be more evenly distributed across the second seal electrode, causing any fluid within the tissue to transition outwardly such that tissue is all that remains between the jaws when the jaws are clamped ([0075]), the elastomer of the compliant electrode allows for deformation in response to variable pressure exerted on the electrode ([0085]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical tool, as described by Batross, to include the teachings of Voegele, as described above, as such a modification would allow for deformation of the second electrode in response to variable pressure, and allow for the tissue grasped between the closed jaws to be more evenly distributed across the seal electrode. 
Hagland teaches an end effector comprising first and second jaws ([0026]; Figure 6—elements 2 & 3) with first and second sealing surfaces ([0027]; Figure 6 & 7—elements 9 & 10), comprising a plurality elastomeric spacers ([0005], [0006], [0031], & [0032]; Figure 6 & 7—element 19; the springs 19 act as stop members upon maximum deformation to regulate spacing between jaws; the springs can be formed of a polymer; it is the examiners position that a polymer spring that deforms under pressure and returns to original state upon removal of pressure is rubber-like and is being considered as elastomeric) on at least one jaw of the first and second jaws, the plurality of elastomeric spacers to maintain an air gap between the first and second jaws when the first and second jaws are in a closed position ([0005], [0006], [0031], & [0032]; Figure 6 & 7—elements 19; when the jaws begin to close the spacers (19) begin to deform once they reach maximum deformation they being to resist further compression).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the end effector assembly, as disclosed by Batross, to include the teachings of Hagland, as both references and the claimed invention are directed toward pivoting end effector jaw assemblies. As disclosed by Hagland, the stop members regulate spacing between the jaw members ([0031]) the space between the jaw members ensure that tissue grasped between the jaws is effectively sealed when electrosurgical coagulation voltage is passed between the jaws ([0029]), the stop members are formed of or comprise a non-conductive material such as polymer so that an electrical short is prevented and so that the stop members will not conduct electrosurgical energy ([0032]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the end effector assembly, as disclosed by Batross, to include the teachings of Hagland, as described above, as such a modification would regulate the spacing between the jaw members when in a closed positions which can insure that the tissue grasped between the jaws is effectively sealed. 
Regarding claim 13, Batross in view of Voegele and Hagland disclose all of the limitations of claim 11, as described above. 
Voegele further teaches wherein the compliant seal electrode comprises a sheet metal electrode ([0065]-[0067]; Figure 9—element 106) disposed on top of an elastomeric material ([0065] & [0067]; Figure 9—element 110).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Batross in view of Voegele, Hagland, and Baker.
Regarding claim 12, Batross in view of Voegele and Hagland disclose all of the limitations of claim 11, as described above. 
Batross in view of Voegele and Hagland do not disclose wherein the compliant seal electrode comprises elastomeric material impregnated with a conductive material.
Baker teaches an end effector ([Col. 12, line 59- Col. 13, line 3]; Figure 10 & 11—element 86) with a first and second jaw ([Col. 12, line 59- Col. 13, line 3]; Figure 10 & 11—element 130B & 130A) and a compliant seal electrode ([Col. 13, lines 35-46]; Figure 10 & 11—element 155) wherein the compliant seal electrode comprises elastomeric material ([Col. 13, lines 35-46]; Figure 10 & 11—element 155) impregnated with a conductive material ([Col. 13, lines 35-46]; elastomeric material (Figure 10 & 11—element 132), may include a dispersion of silver particles that make the electrode (Figure 10 & 11—element 155) conductive). 
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical device, as disclosed by Batross in view of Voegele and Hagland, to include the teachings of Baker, as described above, as all references and the claimed invention are directed toward electrosurgical devices with tissue sealing jaws. As disclosed by Baker, the electrode may be in the form of a thin electrically conducting film disposed on the deformable elastomeric jaw, or the elastomeric jaw can include silver particles to make the electrode ([Col. 13, lines 4-12] & [Col. 13, lines 35-46]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the electrosurgical device, as disclosed by Batross in view of Voegele and Hagland, to include the teachings of Baker, as described above, as such a modification would yield predictable results of providing a deformable electrode.
Claims 14, 15, 19, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Batross in view of Voegele, Hagland, and Latterell.
Regarding claim 14, Batross in view of Voegele and Hagland disclose all of the limitations of claim 11, as described above.
Batross further discloses wherein the end effector comprises a cutting device ([0149]; Figure 25—element 555).
Batross does not disclose wherein the first end effector jaw further comprises a cutting device.
Latterell teaches a first end effector jaw ([0053]; Figure 7, 8, & 9—element 57) and a second end effector jaw ([0053]; Figure 7 & 10—element 58), wherein the first end effector jaw ([0054]; Figure 8 & 8—element 57) further comprises a cutting device ([0054]; Figure 8 & 9—element 63).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical device, as disclosed by Batross, to include the teachings of Latterell, as described above, as all references and the claimed invention are directed toward electrosurgical devices with tissue sealing jaws. As disclosed by Latterell, the cutting device allows for the cutting of tissue that is grasped between the jaws, and allows for simultaneous cutting and sealing, or independent sealing or cutting ([0058]), the cutting device is particularly advantageous in laparoscopic surgery wherein excessive opening and closing of the jaws show be avoided ([0058]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device, as disclosed by Batross, to include the teachings of Latterell, as described above, as such a modification would provide for a device that allows for simultaneous or independent sealing and cutting, and would be advantageous in procedures where excessive opening and closing of the jaws should be avoided.
Regarding claim 15, Batross in view of Voegele, Hagland, and Latterell disclose all of the limitations of claim 14, as described above. 
Latterell further teaches wherein the cutting device is a cut electrode ([0054] & [0055]; Figure 8 & 9—element 66).
Regarding claim 19, Batross in view of Voegele, Hagland, and Latterell disclose all of the limitations of claim 14, as described above.
Latterell further teaches an elastomeric strip ([0055]; Figure 10—element 72) on the second jaw ([0055]; Figure 10—element 58), opposite the position of the cutting device ([0055]; Figure 9—element 63) on the first jaw ([0055]; Figure 9—element 57), to push tissue into contact with the cutting device ([0055] & [0056]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical device, as disclosed by Batross, to include the teachings of Latterell, as described above, as all references and the claimed invention are directed toward electrosurgical devices with tissue sealing jaws. As disclosed by Latterell, the electrode cutting device bears against the elastomer strip when in a closed position ([0055]), while in the closed position the electrode cutting device and the elastomer strip hold tissue therebetween ([0056]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device, as disclosed by Batross, to include the teachings of Latterell, as described above, as such a modification would allow the cutting device to bear against the elastomeric strip in a closed position and therefore hold tissue between the cutting device and the elastomeric strip.
	Regarding claim 20, Batross in view of Voegele and Hagland disclose all of the limitations of claim 11, as described above.
	Batross does not disclose a transformer to step up a first voltage to a second voltage, wherein the first voltage is sufficient to seal tissue and the second voltage is sufficient to cut tissue.
	Latterell teaches a first end effector jaw ([0053]; Figure 7, 8, & 9—element 57) and a second end effector jaw ([0053]; Figure 7 & 10—element 58), a cutting device ([0054]; Figure 8 & 9—element 63), and a transformer ([0047]-[0050]; Figure 6—elements 36 & 37) to step up a first voltage to a second voltage, wherein the first voltage is sufficient to seal tissue ([0050]; when switch (Figure 6—element 40) is closed the output of the generator is directed to the second transformer (Figure 6—element 37) which energizes the jaw members with a sealing voltage) and the second voltage is sufficient to cut tissue ([0049] & [0051]; when switch (Figure 6—element 43) is closed the second transformer (Figure 6—element 37) is short-circuited which energizes the cutting device with a cutting voltage).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical device, as disclosed by Batross, to include the teachings of Latterell, as described above, as all references and the claimed invention are directed toward electrosurgical devices with tissue sealing jaws. As disclosed by Latterell, the transformers allow the device to be operated in a cutting mode or a coagulating mode ([0049]-[0050]), the circuit including the transformers provides a rapidly alternating cutting a sealing signal to the forceps device, which allows tissue to be cut and rapidly sealed in order to curtail bleeding ([0051]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device, as disclosed by Batross, to include the teachings of Latterell, as described above, as such a modification would allow for easy switching between tissue cutting and sealing operations in order to curtail bleeding. 
Claims 14 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Batross in view of Voegele, Hagland, and Strobl.
Regarding claim 14, Batross in view of Voegele and Hagland disclose all of the limitations of claim 11, as described above. 
Batross further discloses wherein the end effector comprises a cutting device ([0149]; Figure 25—element 555).
Batross does not disclose wherein the first end effector jaw further comprises a cutting device.
Strobl teaches and end effector ([0056]; Figure 2 & 3—element 6) with a first and second jaw ([0056]; Figure 2 & 3—element 24a & 24b), wherein the first end effector jaw ([0059]; Figure 2 & 3—element 24a) further comprises a cutting device ([0053], [0059], & [0061]; Figure 2 & 3—element 22). 
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the electrosurgical device, as disclosed by Batross, to include the teachings of Strobl, as described above, as all references and the claimed invention are directed toward electrosurgical devices with tissue sealing jaws. As disclosed by Strobl, the cutting member can apply additional compressive force to tissue disposed between the jaws or transect tissue upon the translation of the blade ([0051]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device, as disclosed by Batross, to include the teachings of Strobl, as described above, as such a modification would allow for the transection of tissue upon translating the mechanical blade. 
Regarding claim 16, Batross in view of Voegele, Hagland, and Strobl disclose all of the limitations of claim 14, as described above. 
Strobl further teaches wherein the cutting device ([0053], [0059], & [0061]; Figure 2 & 3—element 22) is a mechanical knife ([0053], [0059], & [0061]; Figure 2 & 3—element 22).
Claims 17 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Batross in view of Voegele, Hagland, Latterell, and Latterell340.
Regarding claims 17 & 18, Batross in view of Voegele, Hagland, and Latterell disclose all of the limitations of claim 15, as described above. 
Batross in view of Voegele, Hagland, and Latterell do not disclose a cutting tip at a distal end of the first jaw (claim 17) wherein the cutting tip is a portion of the cut electrode extending out of the distal tip of the first end effector jaw (claim 18).
Latterell340 teaches an end effector with a first and second jaw ([0018]; Figure 1—element 24 & 22), a cutting electrode ([0020]; Figure 1—element 42), and a cutting tip ([0021]; Figure 1—element 44) at a distal end of the first jaw ([0021]; Figure 1—element 24) (Claim 17) and wherein the cutting tip ([0021]; Figure 1—element 44) is a portion of the cut electrode ([0020] & [0021]; Figure 1—element 42) extending out of the distal tip of the first end effector jaw ([0021]; Figure 1—element 44) (Claim 18).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the electrosurgical device, as disclosed by Batross in view of Voegele, Hagland, and Latterell, to include the teachings of Latterell340, as described above, as all references and the claimed invention are directed toward electrosurgical devices with tissue sealing jaws. As disclosed by Latterell340, the cutting tip allows for the grasping device to clamp, seal, and cut tissue without the need for instrument change ([0002]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the electrosurgical device, as disclosed by Batross in view of Voegele, Hagland, and Latterell, to include the teachings of Latterell340, as described above, as such a modification would allow for the clamping, sealing, and cutting of tissue without the need for an instrument change. 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Voegele in view of Latterell340 and Baker.
Regarding claim 32, Voegele in view of Latterell340 disclose all of the limitations of claim 7, as described above. 
Voegele does not disclose wherein the compliant seal electrode comprises elastomeric material impregnated with a conductive material.
Baker teaches an end effector ([Col. 12, line 59- Col. 13, line 3]; Figure 10 & 11—element 86) with a first and second jaw ([Col. 12, line 59- Col. 13, line 3]; Figure 10 & 11—element 130B & 130A) and a compliant seal electrode ([Col. 13, lines 35-46]; Figure 10 & 11—element 155) wherein the compliant seal electrode comprises elastomeric material ([Col. 13, lines 35-46]; Figure 10 & 11—element 155) impregnated with a conductive material ([Col. 13, lines 35-46]; elastomeric material (Figure 10 & 11—element 132), may include a dispersion of silver particles that make the electrode (Figure 10 & 11—element 155) conductive). 
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the end effector assembly, as disclosed by Voegele, to include the teachings of Baker, as described above, as both references and the claimed invention are directed toward end effector assemblies for delivering energy to tissue. As disclosed by Baker, the electrode may be in the form of a thin electrically conducting film disposed on the deformable elastomeric jaw, or the elastomeric jaw can include silver particles to make the electrode ([Col. 13, lines 4-12] & [Col. 13, lines 35-46]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the end effector assembly, as discloses by Voegele, to include the teachings of Baker, as described above, as such a modification would yield predictable results of providing a deformable electrode.
Conclusion
Accordingly, claims 1-9, 11-20, & 32-33 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794